Case 4:21-cv-00975-O Document 1-4 Filed 08/17/21   Page 1 of 17 PageID 14




               EXHIBIT D
Case 4:21-cv-00975-O Document 1-4 Filed 08/17/21                       Page 2 of 17 PageID 15
                                                                                     5/25/2021 2:03 PM
                                                                                     Judge Lisa R Woodard
                                                                                     Justice of the Peace, Precinct 8
                                                                                     Tarrant County


                                            CAUSE NO
                                                          ,3^10^50
 CRYSTAL CHILDS,
                                                              IN THE JUSTICE COURT
          Plaintiff,

 v.                                                           PRECINT 8


 BBVA USA BANCSHARES, INC.,
                                                             TARRANT COUNTY, TEXAS
          Defendant


TO THE HONORABLE JUDGE OF SAID COURT:


        COMES NOW, Plaintiff Crystal Childs, ("Plaintiff) and files this Original Petition

against BBVA USA BANCSHARES, INC. (hereinafter referred to as "Defendant") for cause of

action and this Petition respectfully shows the Court the following:

                           DISCOVERY CONTROL PLAN LEVEL


1.      Plaintiffreserves the right to petition this Court to engage in pretrial discovery pursuant to

Rule 500.9 of the Texas Rules of Civil Procedure.


                                 JURISDICTION AND VENUE


2.     This Court has personal jurisdiction over all the parties because both parties reside and/or

engage in business in the State of Texas. Further, this Court has jurisdiction of this cause of action

in that it involves an amount in controversy within the original jurisdiction of this Court.

3.     Plaintiffs seek monetary relief within this Court's jurisdictional limits.

4.     Venue in Tarrant County, Texas is proper in this cause pursuant to Section 15.002 of the

Texas Civil Practice and Remedies Code because all or a substantial part of the events or omissions

giving rise to this lawsuit occurred in Tarrant County, Texas.

                                    PARTIES AND SERVICE


5.     Plaintiff is a natural person residing in Tarrant County, Texas.


                                             Page 1 of4
Case 4:21-cv-00975-O Document 1-4 Filed 08/17/21                      Page 3 of 17 PageID 16




6.      Plaintiff is allegedly obligated to pay a "Consumer Debt" for a credit card.

7.      Plaintiff is a "Consumer" meaning Plaintiff is a natural person who is obligated or allegedly

obligated to pay any debt.

8.      The Consumer Debt is an obligation or alleged obligation of the Plaintiff to pay money

arising out of a transaction in which the money, property, or services which are the subject of the

transaction are primarily for personal, family, or household purposes.

DEFENDANT


9.      Defendant may be served with process through its registered agent for service of process

at CT Corporation System located at 1999 Bryan St., Ste. 900, Dallas, TX 75201.

10.     Defendant is a debt collector as defined under Tex. Fin. Code Ann. § 392.001(6) because

Defendant has engaged in direct or indirect debt collection against the Plaintiff in Texas.

                                  FACTUAL ALLEGATIONS


11.     Plaintiff re-alleges and incorporates by reference paragraphs in this complaint as though

fully set forth herein.

12.     On December 22, 2020, Plaintiff sent a written dispute in regards to the Consumer Debt to

the Defendant. See Exhibit A.


13.     On April 1, 2021, Plaintiff reviewed her credit report and discovered that the Defendant

continued to report the same information and did not mark the Consumer Debt as disputed. See

Exhibit B.


14.     Defendant continues to misrepresent the Consumer Debt as a non-disputed account which

takes off more points from Plaintiffs credit scores than a disputed debt.

15.     Defendant's failure to mark the Consumer Debt as disputed injured the Plaintiffs credit

scores and credit history.


                                            Page 2 of4
Case 4:21-cv-00975-O Document 1-4 Filed 08/17/21                      Page 4 of 17 PageID 17




16.     Defendant's erroneous debt collection and credit reporting continues to affect Plaintiffs

creditworthiness and credit score and affects her ability to obtain credit at otherwise superior terms.

17.     As a result of Defendant's conduct Plaintiff has been injured by denial of credit, increased

interest rates, mental anguish, frustration, and a disturbance to her daily routine.

                                       CAUSE OF ACTION
                 VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT


18.     Plaintiff re-alleges and incorporates by reference paragraphs in this complaint as though

fully set forth herein.

19.     Defendant's debt collection efforts against Plaintiff violated various provisions of the

TDCA.


20.     Section 392.304 provides a non-exhaustive list of Fraudulent, Deceptive, or Misleading

Representations prohibited by a debt collector:

        (a) misrepresenting the character, extent, or amount of a consumer debt; Tex. Fin. Code

             Ann. § 392.304(8); and

        (c) using any other false representation or deceptive means to collect a debt or obtain

        information concerning a consumer. Tex. Fin. Code Ann. §392.304(19).

21.     For the aforementioned-reasons, Defendant violated the TDCA.

22.     For these reasons, Defendant is liable to Plaintiff for actual and statutory damages, costs,

and reasonable attorney's fees.

                                      PRAYER FOR RELIEF


WHEREFORE, Plaintiff, demands judgment from Defendants as follows:

        1.   Award Plaintiff statutory damages not less than $100 under the TDCA from

        Defendant;



                                             Page 3 of4
Case 4:21-cv-00975-O Document 1-4 Filed 08/17/21                  Page 5 of 17 PageID 18




     2.   Award Plaintiff actual damages under the TDCA from Defendant;

     3.   Award Plaintiff injunctive relief from Defendant under the TDCA to prohibit the

     Defendant from continuing to report the Consumer Debt on Plaintiffs consumer reports;

     4.   Award Plaintiff costs of this action, including reasonable attorneys' fees and expenses

     under TDCA; and

     5.   Award Plaintiff such other and further relief as this Court may deem just and proper.



DATED: May 18, 2021                 Respectfully Submitted,
                                                   Shawn Jaffer Law Firm Pllc

                                                   /s/ Shawn Jaffer                         .
                                                   Shawn Jaffer
                                                   State Bar No. 24107817
                                                   Email: attorneys@jaffer.law
                                                   8111 LBJ Fwy, Suite 350
                                                   Dallas, TX 75251
                                                   T: (214) 494-1871
                                                   F: (888) 509-3910
                                                   Attorney for Plaintiff




                                          Page 4 of4
      Case 4:21-cv-00975-O Document 1-4 Filed 08/17/21                        Page 6 of 17 PageID 19
                                                                                          5/25/2021 :   PLAINTIFF'S
                                                                                          Judge Lisa      EXHIBIT

                                                                                          Justice oft
                                                                                          Tarrant Co        A

                                          13601 Preston Rd. Suite E770
                                                Dallas, TX 75240
                                      T: (214) 494-1871 * F: (469) 669-0786

December 22. 2020

To:           BBVA
              2009 Beltline Rd S\V
              Decatur, AL 35603


              VIA CERTIFIED MAIL



Our Client:          Crystal Childs
                     3241 Outlook Ct
                     Fort Worth, Texas 76244

Social Security U:
Date of Birth:       02/21/1975



                 LETTER OF REPRESENTATION, DEBT VALIDATION DEMAND AND
                 DEMAND TO CEASE AND DESIST ALL COLLECTION ACTIVITIES &
                         COMMUNICATIONS WITH REPRESENTED PARTY


      Please be advised that the Shawn Jaffer Law Firm represents Crystal Childs.

      This is a debt communication is a Demand for Debt Validation pursuant to the Fair Debt
      collection PracticesAct (FDCPA) and the Texas DebtCollection Act (TDCA). We are demanding
      validation pursuant to 15 USC 1692g Sec. 809 (b) of the FDCPA and pursuant to Texas Finance
      Code Sec. 292.202 of the TDCA. As such, we respectfully request that your office provides us
      with competent evidence that our client has any legal obligation to pay you, as listed below:

              • Agreement with your client that grants you the authority to collect on this alleged debt.
              • If you are debt buyer then the entire purchase and sales agreement for the debt at issue.
              • A copy of the original agreement or contract.
              • An application for credit bearing.
              • Name and address of Current Creditor.
              • Name and address of the Original Creditor.
              • Full Account Number.
              • Amount of alleged debt.
              • Breakdown of the balance, showing all fees, charges, and interest.
              • Date of original delinquency or charged off status.
Case 4:21-cv-00975-O Document 1-4 Filed 08/17/21                      Page 7 of 17 PageID 20
          Please identify your debt collection bond company and bond number.




Additionally, we are demanding the removal, deletion, or suppression of any and all trade lines
you are reporting regarding my client or relating to any alleged debts you claim my client owes
you with Equifax, Experian, and TransUnion.

Failure to remove credit reporting tradelines or failure to produce requested documentation within
30 days of the receipt of this communication may cause my client to explore legal options against
you.


Once you have produced the requested documents, please also provide us with a settlement
demand that we can take to our client to consider a resolution on the alleged debt.

If youroffices fail to respond to this validation request within 30 days from the date of receipt, all
references to this account must be deleted and completely removed from my client's consumer
credit reports and a copy of such deletion request must be sent to our offices within 30 days of
receipt of this letter.

       FINALLY, WE DEMAND THAT YOU CEASE AND DESIST ALL
  COMMUNICATIONS WITH OUR ABOVE IDENTIFIED CLIENT IMMEDIATELY
                             AND CONTACT OUR OFFICES DIRECTLY.



Sincerely,



*-y/ta'ts1-?/.
                          "7*7


Shawn Jaffer
Attorney at Law
        Case 4:21-cv-00975-O Document 1-4 Filed 08/17/21                                                      Page 8 of 17 PageID 21
                                                                                                                            PLAINTIFF'S
                                                                                                                                  EXHIBIT


                                                                                                                                    B

2.7 BBVA USA (CLOSED)

Summary

Yourdebt-to-credit ratio represents the amount of credit you're using and generally makes up a percentage of your credit score. It's
calculated by dividing an account's reported balance by its credit limit.

Account Number                                                                         Reported Balance                                     $7,299


Account Status                                      CHARGE_OFF                         Debt-to-Credit Ratio                                   97%


Available Credit                                                     $7,500



Account History

The tables below show up to 2 years of the monthly balance, available credit, scheduled payment, date of last payment, high credit,
credit limit, amount past due, activity designator, and comments.

Balance

Year     Jan                                                                  ililV-

2019                                       S634       S520                             S4.378      55,777       $6,722   $7,299

2020


2021



Available Credit

                                                       ,\}-:y.                                      Aug          Sep

2019


2020


2021



Scheduled Payment

Year     Jan                                Apr        May                                          Aug          Sep

2019                                        $13        $10                                          $116         $134


2020


2021



Actual Payment

                                                        .\'!.n'.-'                                  •'•yiji




Equifax                                                   CRYSTAL CHILDS | Apr 02, 2021                                              Page 27 of 127
2019                                 $50      S100                S570                  $116
2020
2021
High Credit
2019                               $2,546    S2.546              S4.378        $5,865   $6,722
2020
2021
Credit Limit
2019                               $7,500    S7.500              S7.500        $7,500   $7,500   S7.500
2020
2021
Amount Past Due
2019                                         $7,299
2020
2021
Activity Designator
2019
2020
2021
Comments 1
05/2019               Charged off account
Comments 2
Equifax                                        CRYSTAL CHILDS | Apr 02, 2021                              Page 28 of 127
          Page 9 of 17 PageID 22            Case 4:21-cv-00975-O Document 1-4 Filed 08/17/21
          Case 4:21-cv-00975-O Document 1-4 Filed 08/17/21                                                 Page 10 of 17 PageID 23




05/2019                     Account closed by credit grantor



Payment History

View up to 7 years ofmonthly payment history on this account. The numbers indicated in each month represent the number ofdays a
payment was past due; the letters indicate otheraccount events, such as bankruptcy or collections.


               2020             60        90        120         150        -•••:...]     ::-y.\    ••[•[      X; ••!   >" ':•':    '*%&-.      ::':"::      8883

              2019              </        </        <,/         */           •            «/         <S       <•       «/           «/          •             30

               2018                                                                                           •         •           •           •             •

 V* Paid on Time              30 30 Days Past Due            GO 60 Days Past Due                  90 90Days PastDue               120 120 Days PastDue

150 150 Days Past Due         180 180Days Past Due             V Voluntary Surrender              F Foreclosure                   C Collection Account

CO Charge-Off                 B Included in Bankruptcy         R Repossession                     TN Too New to Rate                    No Data Available




Account Details


View detailed information about this account. Contact the creditor or lender if you have any questions about it.

                                                                                       Owner                                                         INDIVIDUAL
High Credit

                                                                $7,500                 Account Type                                                  REVOLVING
Credit Limit


Terms Frequency                                            MONTHLY                     Term Duration                                                               0


Balance                                                         $7,299                 Date Opened                                                       Jul 12, 2018


Amount Past Due                                                 $7,299                 Date Reported                                                May 12, 2020

Actual Payment Amount                                                                  Date of Last Payment                                          Oct 01, 2019


Date of Last Activity                                                                  Scheduled Payment Amount

Months Reviewed                                                       21               Delinquency First Reported

                                                             CLOSED                    Creditor Classification                                           UNKNOWN
Activity Designator

Deferred Payment Start Date                                                            Charge Off Amount                                                      S7.299


Balloon Payment Date                                                                   Balloon Payment Amount

                                                           Credit Card                 Date Closed                                                   Jan 01,2020
Loan Type

Date of First Delinquency                                 Nov 01, 2019




EQUIFAX                                                     CRYSTAL CHILDS | Apr 02, 2021                                                           Page 29 of 127
Comments                                                       Contact
Charged off account                                            BBVA USA
                                                               2009 BELTLINE ROAD SW
Account closed by credit grantor                               DECATUR AL 35603
                                                                1-800-239-4357
ECSJIFAX                             CRYSTAL CHILDS | Apr 02, 2021                     Page 30 of 127
        Page 11 of 17 PageID 24    Case 4:21-cv-00975-O Document 1-4 Filed 08/17/21
            Case 4:21-cv-00975-O Document 1-4 Filed 08/17/21                                                Page 12 of 17 PageID 25
•1/1/2021                                                                Annual Credit Report - I:\pcrian




             BBVA USA
             Potentially Negative




                                      Account Info

                                       Account Name

                                       BBVA USA

                                       Account Number
                                       •163829XXXXXXXXXX

                                       Account Type
                                       Credit card

                                       Responsibility
                                       Individual

                                       Date Opened
                                       07/12/2018

                                       Status
                                       Account charged off. $7,299 written off. $7,299 past due as of May 2020.
                                       Status Updated
                                       May 2020

                                       Balance
                                       $7,299

                                       Balance Updated
                                       05/11/2020

                                       Recent Payment
                                       $0

                                                                                                                                      19/75
lmps://usa.e\periaii.cam/acr/|)iintRepi)it'?iype=CDI
            Case 4:21-cv-00975-O Document 1-4 Filed 08/17/21                                                               Page 13 of 17 PageID 26
-1/1/2021                                                                            Annual Credit Report - Expcriail
                                         Monthly Payment
                                         $0

                                         Credit Limit
                                         $7,500

                                         Highest Balance
                                         $8,348

                                         Terms

                                         NA

                                         On Record Until
                                         Sep 2026



                             FaI      Payment History



                                         JFMAMJJASON

                             2070   60           90     120        150        CO           —        —       —          —         —       —

                            2019     ooooooooooo                                                                                                   30

                            2018     ooooooooooo


                            2017     —           —      —          —          —            o        o          o       o         o       o


                               o    Current on payments       30       30 Days Past Due        60   60 Days Past Due       90   90 Days Past Duo
                              120   120 Days Past Due       150    150 Days Past Due           CO Charge off
                          Payment history guide
                          Charge Off as of May 2020

                          150 days past due as of Apr 2020

                          120 days past due as of Mar 2020

                          90 days past due as of Feb 2020

                          60 days past due as of Jan 2020

                          30 days past due as of Dec 2019




                                      Balance History

                                         Date                 Balance              Scheduled Payment                   Paid


                                         Apr 2020             $8,348               $167                                $0 on 10/9/2019


                                         Mar 2020             $8,188                $164                               $0 on 10/9/2019


                                         Feb 2020             $8,032                $161                               $0 on 10/9/2019


                                         Jan 2020             $7,866                $157                                $0 on 10/9/2019


                                         Dec 2019             $7,704                $187                                $0 on 10/9/2019


                                         Nov 2019              $7,549               $199                                $0 on 10/9/2019


                                         Oct 2019              $7,130               $143                                $134 on 10/9/2019


                                         Sep 2019             $6,722                $134                                $116 on 9/2/2019


                                         Aug 2019             $5,777                $116                                $88 on 8/6/2019


                                         Jul 2019              $4,378               $88                                 $570 on 7/8/2019




https:Vusa.expe rian.conv'aer/printRepori'.'type=CDI                                                                                                    20/75
            Case 4:21-cv-00975-O Document 1-4 Filed 08/17/21                                                    Page 14 of 17 PageID 27
•1/1/2021                                                                   Annual Credit Report - F.xperian

                                   Date                 Balance          Scheduled
                                                                         Sche        Payment                 Paid

                                     Jun2019             $520             $10                                 $100 on 5/14/2019


                                     May 2019            $620             $12                                 $14 on 5/6/2019


                                     Apr 2019            $634             $13                                 $50 on 4/8/2019


                                   Additional info

                                   Between Apr 2019 and Apr2020, your credit limit/high balance was S7.500



                                   Contact Info

                                    Address
                                    PO BOX 11830,
                                    BIRMINGHAM, AL 35202




                                   Comment


                                   Current:



                                   Account closed at credit grantor's request.


                                   Previous:


                                   None




                                                                                                                                          21/75
htips://usa.cxperian.com/acr/printReport?type=CDI
•1/1/2021                                                                   TransUnion Credit Report
  BBVA USA #463829000135'
                                                                                                                      3/25
 https://anrtualcrcditrepori.transunion.corn/dss/di5closure.page
             Page 15 of 17 PageID 28                               Case 4:21-cv-00975-O Document 1-4 Filed 08/17/21
-1/1/2021                                                                                                  rVansUnion Credit Report
 2003 BELTLINE ROAD
 SW
 DECATUR,AL 356-02
 (205) 333-3000
                                                                                                                 "•I    "•'•••          l   .   .ii   l
 Responsibility:          Individual Account            Date Updated:             05/12/2020                        Terms:             Paid Monthly
 Account Type:            Revolving Account             Last Payment Made:        10/03/2010                        Date Closed:       01/10/2020
 Loan Type:               CREDIT CARD                   High Balance:             •j0,3'iu                          >Maximum Delinquency of 120 days in 03/202U
                                                        Credit Limit:             57,500                            for S636 .ind in 0-5/2020 for $847<
                                                        Past Due:                 >$7,299<
 Remarks: CLOSED 3Y CRECIT GRANTOR; UNPAID BALANCE CHAP.GED OFF
 Estimated month and year that this item will he removed: 10/2026
                                                                                                                                                               '
                                               |                        12    01!            1 I   20] '     10/2019       09/2019          03/2018
  Rating              !              120                                                           ON          OK                Ol.            OK        GK
                                                                                                                                                               '
                                IS    201 ••                                      : 9        01/2019         !2/2015
  Rating                             OH            OK           OK           OH                                OK                OK             OK        OK
Iittps:/7aninialcredi!repon.transuni(in.coni dss'disclosure.paue                                                                                                   -1/25
              Page 16 of 17 PageID 29                                   Case 4:21-cv-00975-O Document 1-4 Filed 08/17/21
       Case 4:21-cv-00975-O Document 1-4 Filed 08/17/21       Page 17 of 17 PageID 30




VULNERABLE POPULATIONS & COVID-
19

COVID-19 is a new disease and there is limited information regarding risk factors for severe
diseases. Based on currently available information and clinical expertise, older adults and
people of any age who have serious underlying conditions might be at higher risk for
severe illness from COVID-19.

Vulnerable Populations may include:
   • People 65 years or older
   • People who live in a nursing home or long-term care facility
   •    Individuals with serious health conditions such as:
           o High blood pressure
           o Chronic Lung Disease
           o   Diabetes
           o   Asthma
   • Individuals with compromised immune systems (i.e. cancer, chemotherapy, Lupus,
     Type 1 Diabetes, or Rheumatoid Arthritis)

HOW THEJUSTICEOFTHEPEACE, PRECINCT EIGHT, IS SUPPORTING OUR
VULNERABLE POPULATION


Persons who are members ofvulnerable populations and who are scheduled for court will be
accommodated by being allowed to appear by phone or via Zoom. Ifyou are considered part
of this group, please contact the court at 817-531-5625 or JP8@TARRANTCOUNTY.COM
once you have received your hearing date. Our office will do our best to accommodate you
for your day in court.
